Citation Nr: 9933072	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-30 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the residuals of 
dental trauma.

2.  Entitlement to service connection for a back and hip 
disability.

3.  Whether new and material evidence has been received to 
reopen a service connection claim for a skin disorder.

4.  Entitlement to the assignment of an initial compensable 
disability rating for a right upper lip scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa, which, in pertinent part, denied 
service connection for the residuals of dental trauma and for 
back and hip disability, denied the veteran's request to 
reopen his claim for service connection for a skin disorder, 
and granted service connection for a right upper lip scar 
with a noncompensable disability rating.  


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy while 
serving in Vietnam.

2.  There is no clinical evidence demonstrating that the 
veteran currently suffers from the residuals of dental trauma 
to tooth #8 or #9.  

3.  There is no medical diagnosis of a hip disorder.

4.  The medical evidence includes an opinion that a current 
back disorder is "apparently" related to the veteran's 
period of active military service.

5.  An unappealed RO rating decision in December 1981 denied 
the veteran's claim of entitlement to service connection for 
a skin disorder. 

6.  Evidence associated with the record since the December 
1981 rating decision bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for skin disorder.  

7.  The record includes medical evidence of a nexus or link 
between the veteran's current skin disorder and his period of 
active military service.

8.  The record includes medical evidence that the veteran's 
right upper lip scar is slightly symptomatic and indurated.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for the residuals of dental trauma is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for a hip disorder is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran has established a well-grounded claim for 
service connection for a back disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The September 1981 rating decision which denied 
entitlement to service connection for a skin disorder became 
final, but evidence received since the September 1981 rating 
decision is new and material, and the veteran's claim of 
entitlement service connection for a skin disorder has been 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); C.F.R. 
§ 3.156(a) (1999).

5.  The veteran's skin disorder was incurred during his 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).

6.  The schedular criteria for the assignment of a 
compensable disability rating of 10 percent for a right upper 
lip scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800, 7804 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently suffers from the 
residuals of dental trauma caused by injuries to tooth #8 and 
tooth #9 when he was hit in the mouth by a hatch from an 
armored personnel carrier.  He also contends that currently-
diagnosed hip and back disorders originated with injuries he 
incurred when his armored personnel carrier hit a land mine.  
He further contends that he has presented new and material 
evidence to reopen a claim for service connection for a sin 
disorder.  Finally, he contends that he is entitled to an 
initial compensable evaluation for a scar of the right upper 
lip.

I.  Claims for Service Connection 

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

However, the threshold question that must be answered in this 
case is whether the veteran has presented well-grounded 
claims for service connection.  A well- grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Savage, 10 Vet. App. at 
498.

The veteran's service medical records (SMRs) are devoid of 
any indication that the veteran complained of, was treated 
for, or diagnosed with, any dental trauma residuals or a back 
and hip disability.  However, the veteran claims that he 
suffered injuries to his teeth, back, and hips during combat 
in Vietnam.  The Board does observe that the veteran's 
service personnel records show that he was awarded the 
National Defense Medal, Vietnam Service Medal, Vietnam 
Campaign Medal w/60 Device, Combat Infantryman Badge, and 2 
O/S bars.  The Board finds that this evidence is sufficient 
to demonstrate that the veteran was engaged in combat while 
serving in Vietnam.  

At this point, the Board notes that 38 U.S.C.A. § 1154(b) 
states, in pertinent part, that in any case where a veteran 
is engaged in combat during active service, lay or other 
evidence of service incurrence of a combat related injury 
will be considered sufficient proof of service connection if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence during service, and, to 
that end, VA shall resolve every reasonable doubt in favor of 
the veteran.  Therefore, although the service medical records 
do not show that the veteran sustained injuries to his teeth, 
back, or hip, the veteran is deemed to have incurred such 
injuries during service.  See 38 U.S.C.A. § 1154(b); Kessel 
v. West, No. 98-772 (U.S. Vet. App. Sept. 20, 1999) (en 
banc); Caluza, 7 Vet. App. at 506.  

A January 1976 examination report from a private hospital, 
prepared by M. W. Kirlin, M.D., included an examination of 
the mouth that revealed the veteran was partially edentulous, 
remaining teeth were carious, the gums were in very poor 
condition, and chronic gingivitis was evident.  There was no 
specific notation as to tooth #8 or #9.  The examination also 
disclosed that the veteran reported that his history was 
negative for back injury.  No back or hip disorder was 
diagnosed.

A February 1995 VA dental examination report noted that the 
veteran complained his teeth really hurt.  Objectively, the 
temporomandibular joint and soft tissue examinations were 
within normal limits.  The diagnoses included moderate to 
severe horizontal bone loss and periodontitis.  There was no 
specific notation as to tooth #8 or #9.  

A February 1995 VA general medical examination report recited 
the veteran's complaints of having hip and back pain since 
service, and dental trauma, due to injuries he sustained when 
his armored personnel carrier was hit by a land mine.  
Examination of the mouth revealed there were only a few 
remaining teeth, and that these were diseased with severe 
periodontal disease.  There was no specific notation as to 
tooth #8 or #9.  An examination of the back and hips revealed 
some pain and discomfort.  

The assessment was a history of right hip and buttock pain 
due to degenerative disc disease of the lumbar spine, which 
"apparently originated from a land mine hitting their 
vehicle in Vietnam."  The examiner characterized the veteran 
as having mild to moderate disease at this time.  

With regard to the veteran's claim of dental trauma 
residuals, the examiner's assessment was that he had severe 
periodontal disease and that this was not related to his 
accident in Vietnam.  

The report of a February 1995 VA radiologic examination of 
the hips noted minimal degenerative changes of the superior 
osteophyte formation involving the acetabula, but the 
impression noted that there was no acute pathology 
demonstrated.  A contemporaneous VA radiology report of the 
lumbar spine revealed a mild disc bulge at L3-4, a moderate 
disc bulge at L4-5, mild central foraminal stenosis at L4-5, 
and a slight annular bulge at L5-S1.  

A November 1997 VA discharge summary recorded a diagnosis of 
a long-standing history of low back pain, with a recent 
exacerbation.  An magnetic imaging resonance study (MRI) 
revealed a mild central disc bulging at L4-5, with mild 
spinal stenosis at the same level.

VA progress notes for the period March 1995 to May 1997 show 
that the veteran had continued complaints of low back and hip 
pain and discomfort.

The remaining evidence consists of the veteran's written 
statements, in which he expresses his belief that he has 
dental, hip, and back disabilities due to injuries incurred 
in service.  In particular, the veteran noted on a dental 
chart that it was tooth #8 and tooth #9 that were injured in 
service.

A.  Claim for the Residuals of Dental Trauma

Concerning the veteran's claim of entitlement to service 
connection for the residuals of dental trauma, the Board 
accepts as true that the veteran incurred a blow to his two 
front teeth, #8 and #9, in service, based on his history as a 
combat veteran, and particularly in light of the fact that 
the SMRs document that the veteran did incur a service-
connected injury to the mouth, specifically to the right 
upper lip, as discussed further, below, in the portion of 
this decision addressing the veteran's claim of entitlement 
to a compensable disability rating for a service-connected 
right upper lip scar.  

The Board acknowledges the veteran's contentions that he 
suffers from the residuals of dental trauma.  However, as a 
matter of law, the veteran, as a layperson, is not competent 
to offer medical diagnoses.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  By this decision, the Board is 
informing the veteran that a medical diagnosis of dental 
trauma residuals is required, together with medical evidence 
linking such a disability to an in-service injury, to render 
his claim well grounded.  38 U.S.C.A. § 5103(a); Robinette v. 
Brown, 8 Vet. App. 69 (1995). 

However, in order for the veteran's claim of service 
connection for the residuals of dental trauma to be well 
grounded, there must also be a current medical diagnosis that 
the veteran suffers from the residuals of dental trauma, and 
medical evidence of a link or nexus between such a disability 
and service.  The veteran has been diagnosed with severe 
periodontal disease, but the medical evidence establishes 
that this periodontal disease is unrelated to any trauma that 
was incurred during service.  

The requirements that the veteran submit evidence of a 
current medical diagnosis and nexus evidence in order to 
establish a well-grounded claim have not been met.  Epps, 
supra; Caluza, supra.  The Board finds that the veteran's 
claim of entitlement to service connection for the residuals 
of dental trauma is not well-grounded.  The RO notified the 
veteran that there was no evidence or presumption to support 
his claim.  Since the duty to assist is not triggered until a 
well-grounded claim is established, VA has no obligation to 
further develop the claim.  See Epps, 126 F.3d at 1468-70.
 
B.  Claim for Service Connection for Back and Hip Disorders

With regard to the veteran's claim of entitlement to service 
connection for a back and hip disability, the Board accepts 
as true that the veteran incurred an injury to his hip and 
back in service.  As the record clearly shows that the 
veteran is currently diagnosed with a hip and back 
disability, and in consideration of the February 1995 VA 
examination report's opinion that this disability 
"apparently originated from a land mine hitting their 
vehicle in Vietnam," the Board finds the veteran's claim 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the veteran has presented a claim that is plausible; 
capable of substantiation or meritorious on its own.  Murphy.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).

However, the evidence of record is devoid of medical evidence 
of hip pathology.  A VA medical opinion attributes the 
veteran's complaints of hip pain to a back disorder, 
degenerative joint disease of the lumbar spine.  In the 
absence of medical diagnosis of a hip disorder, the veteran 
has not established a well-grounded claim of entitlement to 
service connection for such a disorder.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Where there is no 
current disability, there is nothing for which to grant 
service connection.  Brammer, 3 Vet. App. at 225.  Thus, the 
claim for service connection for a hip disorder must be 
denied as not well-grounded.

However, the medical evidence reflects a medical opinion that 
a degenerative joint disorder "apparently originated" when 
a land mine hit an armored personnel carrier in which the 
veteran was riding.  The physician specifically noted that 
this incident could probably be documented in the veteran's 
service medical records.  Under 38 U.S.C.A. § 1154, the Board 
finds that the veteran's statements establish that the 
incident occurred, and the medical opinion establishes a 
well-grounded claim.  However, the medical opinion is not 
sufficient to place the evidence as to service incurrence of 
a back disorder in equipoise, since the examiner did not 
discuss review of the veteran's medical history or claims 
file, so as to provide a compete opinion as to the 
probability of service incurrence of the disorder.  
Therefore, this issue requires further development, as 
directed in the RMAND appended to this decision.  38 U.S.C.A. 
§ 5107(a).  The appeal is granted only insofar as the claim 
of entitlement to service connection for a back disorder is 
found well-grounded.

II.  New and Material Evidence, Skin Disorder

As previously noted, a September 1981 RO rating decision 
denied a claim of entitlement to service connection for a 
skin disorder.  As the veteran did not initiate and complete 
an appeal from that rating decision, that decision became 
final.  38 U.S.C.A. § 7105(c). 

Except as provided for in 38 U.S.C.A. § 5108 (West 1991), 
when a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

During this appeal, the RO, without citing which evidence was 
new and material, apparently reopened the veteran's claim for 
service connection for a skin disorder, and then found that 
the claim was not well grounded on the basis that the medical 
evidence did not support presumptive service connection under 
38 C.F.R. § 3.307 or 3.309, nor was it otherwise shown that 
the currently diagnosed skin disorder had a link or nexus to 
service.  (See Supplemental Statement of the Case issued in 
May 1999.)  Despite any determination reached by the RO, the 
Board must find new and material evidence to establish its 
jurisdiction to review the merits of a previously denied 
claim.  Judicial interpretation of the law has construed the 
provisions of 38 U.S.C.A. §§ 5108 and 7104 (West 1991 & Supp. 
1999) to require the Board itself to determine whether new 
and material evidence has been presented before it can reopen 
a claim and readjudicate issues going to the merits of the 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette at 75-76.  
Third, if the claim is found to be well grounded, then the 
merits of the claim may be evaluated after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 F.2d at 
1363.  Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The medical evidence of record at the time of the September 
1981 rating decision consisted of the following: the 
veteran's SMRs, which are devoid of any indication that the 
veteran complained of, was treated for, or diagnosed with, 
any skin disorder; and a December 1981 VA examination report, 
which included a diagnosis of morbilliform skin rash and 
fungal or yeast-type lesions of the crotch and feet.  

The medical evidence associated with the record subsequent to 
the September 1981 rating decision begins with a January 1976 
examination report from a private hospital, prepared by M.W. 
Kirlin, M.D., which reported that the veteran had rather 
extensive dermatitis of his feet and also his groin area, 
that he contracted this in Vietnam.  The impression included 
probable fungus disease involving the feet, and lichen 
simplex chronicus, groin.

A February 1995 VA general medical examination report noted 
that the veteran has had a fungal infection of the feet and a 
rash on the groin and perineal area, concerning which, the 
examiner commented that "[c]ertainly, it would be logical 
that he did contract this in Vietnam."  An examination of 
the feet revealed some dermatophytosis, involving the nails 
also.  The examiner also observed "thickened calluses and 
this fungus is affecting the area up to the ankle, just below 
the lateral malleolus medially on both feet."  There was 
also a mild fungal infection on his palms and on the dorsum 
of his right hand.  The assessment was a history of 
dermatophytosis involving the nails, the soles of both feet, 
and the upper aspect of the feet, currently moderately active 
and chronic; and very mild tinea manuum involving the palm of 
both hands and the dorsum of the right hand.  It was further 
opined that these were contracted in Vietnam and had been 
chronic since that time.  

Treatment records for the period February 1995 to January 
1996 show the veteran was seen for a foot rash, variously 
diagnosed as tenia pedis and dermatophytosis. 

As the evidence associated with the claims file since the 
September 1981 rating decision bears directly and 
substantially upon the specific matter under consideration, is 
not cumulative or redundant of evidence previously submitted, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim, the evidence is deemed 
to be new and material.  Therefore, the claim for a low back 
disability is hereby reopened.  38 C.F.R. § 3.156(a).  

The Board also finds that such evidence makes the veteran's 
claim for service connection for a skin disorder well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran has presented a claim that is plausible; 
capable of substantiation or meritorious on its own.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).

In view of the evidence of record as a whole, the Board finds 
that there is sufficient evidence to award service connection 
on the merits for a skin disorder.  First, under 38 U.S.C.A. 
§ 1154(b), the veteran is deemed to have suffered from a skin 
rash in service.  Second, the medical evidence demonstrates 
that the veteran has had a chronic or recurrent skin rash 
since 1976, based on the following: Dr. Kirlin's 1976 report 
that noted the veteran had "extensive dermatitis of his feet 
and also his groin area ... that he contracted in Vietnam;" a 
December 1981 VA examination report, which showed that the 
veteran's rash on his feet and groin had persisted; a 
February 1995 VA examination report that showed that the 
veteran still had the rash, and contained an opinion that 
specifically stated this rash was incurred during the 
veteran's service in Vietnam.  Applying the benefit-of-the-
doubt doctrine outlined in 38 U.S.C.A. § 5107(b) and Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Board finds that 
entitlement to service connection for a skin disorder is 
warranted on the basis of inception during service.

III.  Claim for Compensable Initial Disability Rating for a 
Right Upper Lip Scar

The veteran is appealing the original May 1995 assignment of 
a noncompensable evaluation for a scar of the right upper 
lip, and, as such, the claim for a higher rating is well 
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The evidence of record includes the veteran's service medical 
records, VA examination reports, treatment records, and 
radiology reports, private medical records, and the veteran's 
statements.  The Board finds that all relevant evidence 
concerning the issues on appeal has been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 5107(a).

The SMRs include treatment records showing the veteran's 
right upper lip was injured after being hit by a hatch from 
an armored personnel carrier.  Pursuant to a May 1995 rating 
decision, the veteran was granted service connection for a 
right upper lip scar and assigned a noncompensable disability 
rating.  

A February 1995 VA general medical examination report stated 
that the veteran had a one-centimeter through-and-through 
upper lip scar, slightly to the right of the midline, that 
was well healed.  The scar was not especially noticeable 
because of the presence of a mustache.  The examiner did note 
that the scar was somewhat indurated by palpation, although 
it was not tender or inflamed.  The assessment was 
"[history] of laceration of the upper lip in Vietnam with 
primary suturing.  This is minimally symptomatic.  He does 
have slight disfiguring scar on the upper lip."

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  In addition, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's disability is rated, in the first instance, 
under 38 C.F.R. § 4.118, Diagnostic Code 7800, which provides 
for a 50 percent disability rating for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement; a 30 percent 
disability rating for severe scaring producing a marked and 
unsightly deformity of eyelids, lip, or auricles; a 10 
percent disability rating for moderately disfiguring scars; 
and a noncompensable disability rating for slightly 
disfiguring scars.

The relevant post-service medical evidence describes a 
"slight" disfiguring upper lip scar, "not especially 
noticeable" because it was covered by a mustache.  Despite 
the argument set forth in the veteran's representative's 
September 1999 statement in lieu of a Form 646, contending 
that Diagnostic Code 7800 requires the assignment of at least 
a 10 percent disability rating for any disfigurement, the 
Board finds that the veteran's right upper lip scar is 
slight, thus precluding a compensable disability rating under 
that Diagnostic Code.

However, the veteran's disability may also be rated, by 
analogy, under 38 C.F.R. § 4.118, Diagnostic Code 7804, which 
provides for a maximum 10 percent disability rating for 
superficial scars that are tender and painful on objective 
demonstration.  In the February 1995 VA examination report, 
the examiner objectively noted the veteran's right upper lip 
scar was "minimally symptomatic" and "indurated by 
palpation."  Moreover, the Board is mindful of the veteran's 
complaints of discomfort caused by the scar when eating 
certain foods.  

Therefore, it is the Board's judgment that the evidence is at 
least in equipoise on the question of whether the veteran's 
right upper lip scar is sufficiently tender and painful on 
objective demonstration to support a 10 percent disability 
rating.  In applying the regulatory language of 38 C.F.R. 
§ 4.7 and resolving reasonable doubt in favor of the veteran 
pursuant to 38 U.S.C.A. § 5701(b) and Gilbert v. Derwinski, 1 
Vet. App. 49 (1990), the Board concludes that the examiner's 
objective observations more nearly approximate the criteria 
required for the assignment of a 10 percent disability rating 
under Diagnostic Code 7804.  

The Board has also considered 38 C.F.R. § 4.118, Diagnostic 
Code 7806, but finds the next higher evaluation of 30 percent 
unwarranted, as there is no evidence of eczema with 
exudation, or itching constant, extensive lesions, or marked 
disfigurement, accompanying the right upper lip scar.


ORDER

Evidence of a well-grounded claim not having been received, 
service connection for the residuals of dental trauma is 
denied.

Service connection for a hip disorder is denied.

The claim of entitlement to service connection for a back 
disorder is well-grounded, and the appeal is granted to the 
extent of this finding of well-groundedness only.  

Entitlement to service connection for a skin disorder is 
granted, subject to the laws and regulations governing 
monetary awards.

Entitlement to a 10 percent initial disability rating for the 
veteran's service-connected right upper lip scar is granted.

REMAND

Once the claimant has established he or she has a well 
grounded claim, VA must assist the claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F. 3d 1464 (1997).  In this regard, 
the Board finds that an additional medical development is 
necessary in order to better determine the likelihood of in-
service etiology of the veteran's back disorder.  In 
particular, the Board also notes the medical entries of 
record regarding unspecified injuries at work.  Further 
factual development, including obtaining more complete post-
service medical records relevant to the veteran's back 
disorder is required.

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The veteran should be asked to 
identify the sources of post-discharge 
medical care for his back other than VA, 
and those records should be obtained.  VA 
and non-VA records of treatment of the 
back should be obtained through the 
present.

2.  The veteran should also be offered 
the opportunity to identify or submit 
alternative types of evidence to 
establish his back condition post-
discharge, such as employment medical 
records, insurance-related medical 
examinations, and the like.

3.  The veteran's claims folder should be 
forwarded to an appropriate VA 
specialist, who after a review of the 
claims folder, should render an opinion 
as to whether or not it is at least as 
likely as not that the veteran's current 
back disorder had its onset during his 
period of active service or as a result 
of injury to the back incurred in combat.  
The VA medical expert must include the 
complete rationale for all opinions and 
conclusions expressed.  If the reviewer 
determines that any additional physical 
or diagnostic examination is necessary in 
order to evaluate the claim, the RO 
should undertake any necessary action.  

4.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a back disorder.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

